DETAILED ACTION
1.	Claims 7-14 of U.S. Application 16/641360 filed on June 28, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on June 27, 2022 was filed after the mailing date of the Non-Final Rejection on April 6, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicant’s arguments, see pages 5-7, filed June 28, 2022, with respect to amended claim 7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Horiuchi et al (Horiuchi) (JP 2012197051) in which Horiuchi teaches (see fig. 8 below) the amended features of the extension member (56) extending in a radial direction of the rotary shaft (36) is bent in an axial direction of the rotary shaft (36) opposite to the motor (see annotated fig. 8 below) to be connected to the winding end portion (54), the bent portion (56) forming an inclined portion (see annotated fig. 8 below) (page 7) in order to provide a structure that readily allows inspection of motor parts as well as efficient assembly thereby improving productivity and reducing manufacturing costs (Horiuchi, page 7) (see below for complete rejection).
Applicant’s arguments, see page 7, filed June 28, 2022, with respect to amended claims 9 and 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Taniguchi et al (Taniguchi) (U.S. PGPub No. 20140062236) in which Taniguchi teaches (see fig. 8 below) the amended features of the winding end portion (18) has a first inclined portion (186) (¶ 30; ¶ 44; ¶ 51; ¶ 57) in order to reduce concentration stress that may be caused by vibration of the conductor, thereby improving reliability (Taniguchi, ¶ 44; ¶ 51).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the bent portion" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret “the bent portion” as the extension member.
Claims 8-14 are also rejected due to dependence on claim 7.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 7, 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al (Kojima) (JP 2016163414, see Applicant provided English Machine Translation) in view of Horiuchi et al (Horiuchi) (JP 2012197051, see English Machine Translation attached).
Regarding claim 7 (as best understood, see 112b rejection above for Examiner interpretation), Kojima teaches (see figs. 1 and 4 below) an electric power steering device (¶ 13), comprising: 
a motor (12) having a winding (31) (¶ 15); and 
a controller (13) configured to control the motor (12), the motor (12) and the controller (13) being integrated with each other in alignment with each other in an axial direction of a rotary shaft (11) of the motor (12) (Abstract; ¶ 13; ¶ 20), 
wherein the winding (31) of the motor (12) includes a winding end portion (91-93) configured to receive a current supplied thereto (¶ 40; ¶ 41; ¶ 15), 
wherein the controller (13) includes: a current supply circuit (inverter circuit inside unit 60, see ¶ 34), which includes a supply terminal (63), and is configured to supply the current to the winding end portion (91-93) (¶ 24; ¶ 34; ¶ 36; ¶ 38; ¶ 40; ¶ 41); 
an extension member (65-67) connected to the supply terminal (63) (¶ 40; ¶ 41); and 
a first connection portion (see annotated fig. 4 below) at which the extension member (65-67) and the winding end portion (91-93) are connected to each other (¶ 40; ¶ 41), and 
wherein the first connection portion (see annotated fig. 4 below) is arranged on a radially outer side of the motor (12) with respect to the current supply circuit (inverter circuit inside unit 60, see ¶ 34) (¶ 40; ¶ 41).

    PNG
    media_image1.png
    736
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    817
    802
    media_image2.png
    Greyscale

Kojima does not explicitly teach wherein the extension member extending in a radial direction of the rotary shaft is bent in an axial direction of the rotary shaft opposite to the motor to be connected to the winding end portion, the bent portion forming an inclined portion.
However, Horiuchi teaches (see fig. 8 below) the extension member (56) extending in a radial direction of the rotary shaft (36) is bent in an axial direction of the rotary shaft (36) opposite to the motor (see annotated fig. 8 below) to be connected to the winding end portion (54), the bent portion (56) forming an inclined portion (see annotated fig. 8 below) (page 7) in order to provide a structure that readily allows inspection of motor parts as well as efficient assembly thereby improving productivity and reducing manufacturing costs (Horiuchi, page 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kojima and provide the extension member extending in a radial direction of the rotary shaft is bent in an axial direction of the rotary shaft opposite to the motor to be connected to the winding end portion, the bent portion forming an inclined portion as taught by Horiuchi in order to provide a structure that readily allows inspection of motor parts as well as efficient assembly thereby improving productivity and reducing manufacturing costs (Horiuchi, page 7).


    PNG
    media_image3.png
    721
    810
    media_image3.png
    Greyscale

Regarding claim 8/7, Kojima in view of Horiuchi teaches the device of claim 7, Kojima further teaches (see figs. 1 and 4 above) the first connection portion (see annotated fig. 4 above) is arranged between a circuit board (70), on which a control circuit configured to control the motor (12) is mounted, and the motor (12) (fig. 4, Abstract; ¶ 43).
Regarding claim 11/7, Kojima in view of Horiuchi teaches the device of claim 7, Kojima further teaches (see figs. 1 and 4 above) the controller (13) further includes: a circuit board (70), which includes a first signal terminal (74), and on which a control circuit configured to control the motor (12) is mounted; a relay member (60), which includes a second signal terminal (64), and on which the current supply circuit (inverter circuit inside unit 60) is mounted; and a second connection portion (see annotated fig. 4 above) which connects the first signal terminal (74) and the second signal terminal (64) to each other, and wherein the second connection portion (see annotated fig. 4 above) extends toward the radially outer side of the motor (12) (¶ 34; ¶ 37; ¶ 38; ¶ 42; ¶ 43; ¶ 67).
Regarding claim 12/11/7, Kojima in view of Horiuchi teaches the device of claim 11, Kojima further teaches (see figs. 1 and 4 above) the second connection portion (see annotated fig. 4 above) is arranged at a position apart from the first connection portion (see annotated fig. 4 above) in a circumferential direction of the motor (12) (¶ 34; ¶ 37; ¶ 38; ¶ 40 to ¶ 43; ¶ 67).
Regarding claim 13/11/7, Kojima in view of Horiuchi teaches the device of claim 11, Kojima further teaches (see figs. 1 and 4 above) a cover member (21), which is provided to the first signal terminal (74) or the second signal terminal (64), and is configured to at least partially cover the first signal terminal (74) and the second signal terminal (64), wherein the cover member (21) has a second inclined portion (see annotated fig. 1 above) (¶ 14; ¶ 18; ¶ 20; ¶ 30).
Regarding claim 14/12/11/7, Kojima in view of Horiuchi teaches the device of claim 12, Kojima further teaches (see figs. 1 and 4 above) a cover member (21), which is provided to the first signal terminal (74) or the second signal terminal (64), and is configured to at least partially cover the first signal terminal (74) and the second signal terminal (64), wherein the cover member (21) has a second inclined portion (see annotated fig. 1 above) (¶ 14; ¶ 18; ¶ 20; ¶ 30).
9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Horiuchi as applied to claim 7 above, and further in view of Taniguchi et al (Taniguchi) (U.S. PGPub No. 20140062236).
Regarding claim 9/7, Kojima in view of Horiuchi teaches the device of claim 7 but does not explicitly teach the winding end portion has a first inclined portion.
However, Taniguchi teaches (see fig. 8 below) the winding end portion (18) has a first inclined portion (186) (¶ 30; ¶ 44; ¶ 51; ¶ 57) in order to reduce concentration stress that may be caused by vibration of the conductor, thereby improving reliability (Taniguchi, ¶ 44; ¶ 51).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kojima in view of Horiuchi and provide the winding end portion has a first inclined portion as taught by Taniguchi in order to reduce concentration stress that may be caused by vibration of the conductor, thereby improving reliability (Taniguchi, ¶ 44; ¶ 51).

    PNG
    media_image4.png
    635
    521
    media_image4.png
    Greyscale

Regarding claim 10/8/7, Kojima in view of Horiuchi teaches the device of claim 8 but does not explicitly teach the winding end portion has a first inclined portion.
However, Taniguchi teaches (see fig. 8 above) the winding end portion (18) has a first inclined portion (186) (¶ 30; ¶ 44; ¶ 51; ¶ 57) in order to reduce concentration stress that may be caused by vibration of the conductor, thereby improving reliability (Taniguchi, ¶ 44; ¶ 51).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kojima in view of Horiuchi and provide the winding end portion has a first inclined portion as taught by Taniguchi in order to reduce concentration stress that may be caused by vibration of the conductor, thereby improving reliability (Taniguchi, ¶ 44; ¶ 51).
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834